DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 09/27/2021. Claims 19-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse to Group II, claims 19-20, in the reply filed on 09/27/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahl (US Patent 3095965).

Regarding Claim 19, Stahl discloses a method of assembling a storage assembly (Fig. 1, the entire case) for a shaving razor system (Column 1, lines 9-11), the method comprising: 
providing an insert (16-Fig. 2) comprising one or more cavities (65 and 75-Fig. 2)  configured to receive one or more components of the shaving razor system (Column 2, line 70 to Column 3, line1 and Column 3, lines 9-10, describes two portions receiving a shaving razor system); 
providing a case (Fig. 2, cover 14 and base 12) comprising a top portion (14-Fig. 2) and a bottom portion (12-Fig. 2), wherein the bottom portion of the case defines a compartment (Fig. 2, bottom 19 is the bottom of a defined compartment) configured to removably receive the insert (Fig. 1, platform 16 is within base 12), the insert comprising at least one first dimension that is greater than a corresponding second dimension of an opening into the compartment (Fig. 2, platform 16 is a rectangle); 
deforming the insert (Figs. 1 and 2, Column 2, lines 66-70, examiner notes that, in order to hold the platform within the base, a deformation of the platform would occur where the studs are inserted into the openings of the platform);
 inserting the deformed insert into the opening of the compartment (Fig. 4, the platform 16 is inserted into base 12); 

securing the top and bottom portions of the case together (Column 2, lines 59-65, latch holds the cover in the closed position).

Regarding Claim 20, Stahl further discloses:
separating the top and bottom portions of the case (Fig. 2, cover 14 and base 12 are separated); 
removing the one or more components of the shaving razor system from the one or more cavities in the insert (Column 2, lines 55-58, cleaning of the platform would require the safety razor and blades to be removed from the platform); 
deforming the insert sufficiently to remove the insert from the compartment of the bottom portion of the case (Fig. 2, Column 2, lines 66-70, platform 16 must deform to allow platform 16 to be removed off the studs); 
cleaning the insert (Column 2, lines 51-59); 
deforming the insert sufficiently to insert the insert back into the opening of the compartment (Fig. 2, Column 2, lines 66-70, platform 16 must deform to allow platform 16 to be inserted onto the studs); and 
placing the one or more components of the shaving razor system back into the one or more cavities in the insert (Column 1, lines 9-11, reassembly of the case would include placing a razor and blades back into the case, in order to have case for containing a razor and blades).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        10/20/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731